Citation Nr: 0105107	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include scarring of the gums and infection of the gums, for 
purposes of receiving VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from December 1975 
to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


REMAND

As a preliminary matter, the Board observes that the issue 
certified for appeal is entitlement to service connection for 
a chronic infection of scar tissue of the gums.  However, a 
review of the veteran's December 1999 Substantive Appeal 
suggests that this particular benefit is not entirely what 
she is seeking.  Rather, the veteran noted that she did not 
want "disability for the chronic infection that requires 
endodontic surgery" but instead wished "to have it 
corrected by the Army or VA since it was present before I 
retired."  The Board interprets this communication to mean 
that the benefit which she actually seeks is entitlement to 
service connection for a dental disability, to include 
scarring of the gums, for purposes of receiving VA outpatient 
dental treatment. 

According to VA law, veterans are entitled to VA outpatient 
dental services and treatment under limited circumstances.  
38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (2000).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, as 
provided in 38 C.F.R. § 17.161.  Rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381 (effective after June 8, 1999); see 
38 U.S.C.A. § 1712 (West 1991 & Supp. 2000).  In order to be 
entitled to outpatient dental treatment, a veteran must first 
meet the criteria specified in one of the clauses of 
38 U.S.C.A. § 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(Fed.Cir. 1996); but see Veterans Claims Assistance Act of 
2000 (removing the well-grounded requirement).  

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  A summary of 
some of those classes, is described as follows.  Class I 
applies to persons having a service-connected compensable 
dental disability.  Class II applies to persons having a 
service-connected noncompensable dental disability that was 
present at the time of service discharge.  Class II(a) 
applies to persons having a service-connected noncompensable 
dental condition resulting from combat wounds or service 
trauma.  Class III applies to persons who have a dental 
condition that is aggravating a service-connected condition.  
See 38 C.F.R. § 17.161. 

In addition to the foregoing laws and regulations, the VA has 
a duty to assist the veteran in the development of facts 
pertinent to her claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, the veteran has submitted brief statements from 
Wuse H. Cara, D.D.S, and Roger S. Nishmura, D.M.D., M.S., 
both of whom have apparently treated her for dental problems 
subsequent to service.  As such, the RO should request 
records of such treatment from these providers.  Also, Dr. 
Cara suggested in a statement received by the RO in September 
1999 that the veteran has an chronic dental infection; as 
such, a further VA dental examination is in order to address 
whether any current dental disabilities are etiologically 
related to service.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  After securing the necessary release 
forms, the RO should contact Dr. Cara and 
Dr. Nishmura and request copies of all 
records of dental treatment for the 
veteran.  The RO should also contact the 
veteran and inquire as to whether there 
are any additional records that are 
pertinent to her claim, which have not 
been yet associated with her claims file.  
The RO should assist the veteran in 
obtaining those records, if any.  All 
records secured by the RO must be 
associated with her claims file.  If the 
search for such records has negative 
results, documentation from the contacted 
entities to that effect should be 
included in the veteran's claims file.

2.  Then, the RO should afford the 
veteran a VA dental examination to 
determine the etiology, nature, and 
extent of any current dental disorders.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any current dental disorders, if 
present, are related to the veteran's 
period of active military service.  For 
each dental disorder found to be related 
to service, the examiner is requested to 
describe the nature and extent of the 
disorder.  See 38 C.F.R. §§ 4.150, 17.161 
(2000).  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  After completion of the above 
development, and after any additional 
actions deemed necessary by the RO, 
including actions to comply with the 
provisions of the Veterans Claims 
Assistance Act of 2000, the RO should 
again adjudicate the veteran's claim of 
entitlement to service connection for a 
dental disorder, to include scarring of 
the gums, for VA outpatient treatment 
purposes.  If the determination remains 
adverse to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until she is so notified by the RO.




		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


